          Case 1:20-cv-05929-KPF Document 26 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL FARRAD SIMMONS,

                            Plaintiff,

                     -v.-                             20 Civ. 5929 (KPF)

MARTIN KLEINMAN; MS. ANGELA;                                ORDER
DELORES HOLLINGSWORTH; UNITED
HEALTHCARE,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is a pre-motion conference scheduled in this action for December

17, 2020, at 11:00 a.m. However, Plaintiff has informed the Court, in two ex

parte email and telephone communications, that due to certain medical issues,

Plaintiff has been unable to respond to the Defendants’ pre-motion letter

submissions and will be unable to attend the pre-motion conference. Plaintiff

now requests an extension of time to amend his Complaint. The Court hereby

GRANTS Plaintiff’s application, and directs Plaintiff to submit his amended

complaint on or before February 17, 2021. Moreover, the pre-motion

conference is ADJOURNED sine die. The Court extends Plaintiff its best

wishes.

      On this single occasion, the Court will email this Order to Plaintiff.

Future pro se communications must be made using the Pro Se Intake Unit.
       Case 1:20-cv-05929-KPF Document 26 Filed 12/16/20 Page 2 of 2




     SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                          KATHERINE POLK FAILLA
                                         United States District Judge




                                     2
